Exhibit 10.17

FINANCIAL INSTITUTIONS, INC.

2009 MANAGEMENT STOCK INCENTIVE PLAN

2013 PERFORMANCE PROGRAM

AWARD CERTIFICATE

Financial Institutions, Inc., a New York financial holding company (the
“Company”), hereby grants to the Participant as of the Award Date set forth
below, a restricted stock award to receive the Number of Shares (the “Shares”)
as set forth below (the “Award”). Each Share subject to the Award consists of a
share of restricted stock issued under the 2009 Management Stock Incentive Plan
(the “Plan”), which become earned and vested in accordance with the provisions
of the 2013 Performance Program Master Agreement (the “Master Agreement”).

 

Award Date:    ¨

Participant:

   ¨

Number of Shares:

   ¨

Award Period

   The three-year period beginning on January 1, 2013 and ending on December 31,
2015

Subject to the provisions of the Master Agreement, the table below sets forth
the Percentage of Shares subject to the Award that shall become Earned Shares
based on achievement of the applicable Performance Requirement during the
applicable Measurement Period. The Earned Shares, if any, shall become Vested
Shares on the last day of the Service Period set forth below based on continuous
service to the Company through the Service Period.

 

Percentage of Shares

  

Performance Requirement

   Measurement Period    Service Period

[50]

   Earnings Per Share    January 1, 2013 through
December 31, 2013    January 1, 2013 through
December 31, 2015

[50]

  

Relative Total

Shareholder Return

   January 1, 2013 through
December 31, 2015    January 1, 2013 through
December 31, 2015

The Payout Percentage below sets forth the percentage of Shares that become
Earned Shares based on achievement of the applicable Performance Requirement at
threshold, target and maximum levels of performance.

 

Payout Percentage:    Threshold     Target     Maximum        [40 ]%      [80
]%      [100 ]% 



--------------------------------------------------------------------------------

The Award is subject to the terms and conditions set forth in this Award
Certificate, the Plan and the Master Agreement. All terms and provisions of the
Plan and the Master Agreement, as the same may be amended from time to time, are
incorporated and made part of this Award Certificate. If any provision of this
Award Certificate is in conflict with the terms of the Plan or the Master
Agreement, then the terms of the Plan or the Master Agreement, as applicable,
shall govern. All capitalized terms used in this Award Certificate and not
defined herein shall have the meanings assigned to them in the Plan or the
Master Agreement. The Participant hereby expressly acknowledges receipt of a
copy of the Plan and the Master Agreement.

(signature page immediately follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Award Certificate as of the
Award Date.

 

FINANCIAL INSTITUTIONS, INC. By:  

 

Name:   Title:  

The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Award Certificate, the Master Agreement and the Plan.

 

 

PARTICIPANT



--------------------------------------------------------------------------------

SCHEDULE A

STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Financial Institutions, Inc. (the “Company”), [            ] shares of the
Company’s common stock represented by Certificate No. [            ]. The
undersigned authorizes the Secretary of the Company to transfer the stock on the
books of the Company in the event that either: (a) any shares are forfeited
under the terms of the Company’s 2013 Performance Program Master Agreement (the
“Master Agreement”); or (b) any shares are transferred to the Company in
satisfaction of the withholding obligations of the undersigned as provided in
the Plan and the Master Agreement.

 

Dated:

 

PARTICIPANT